Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 22:
Claim 22 is recited with limitations of “a non-transitory recoding (maybe should be “recording”) medium storing a computer-readable program (data) …, comprising a set of instructions (data codes) to …”.
Such limitations (in claim 22) is directed toward a program (data codes) having only non-functional data structure and should not be an exception to 35 U.S.C. 101.  As such the claimed invention recited non-functional descriptive material, i.e. mere data.  Therefore, non-functional descriptive material is non-statutory under 35 U.S.C. 101.
[Also see rejection of 112(b) of these claims for more explanation—paragraph 3 below.]



Claim Rejections - 35 USC § 112
Claims 1-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
	Throughout the claim, what interrelationship does an encoder has with the other elements (i.e. the memory, the controller, frozen set, frozen bit indices, non-frozen set, selected at least one check bit index, … etc. ) in the claim?  In other words, what is the purpose for claiming the encoder since such an encoder has nothing to do with any of other elements (i.e.  memory, the controller, …  etc.)?
Claim 2:
	At line 4, where are the phrase/term “selecting a plurality of indices” coming from?  If this term is referring back to the selected at least one index (as recited at line 3), then this term should be replaced with “the selected at least one index”.  Applicant is required to use a consistent term thru out all claims.
	At line 5, where are the term “the plurality of indices” coming from?  If this term is referring back to the selected at least one index (as recited at line 3), then this term should be replaced with “the selected at least one index”.  



Claim 3:
	Again, at lines 2 and 3, where are the term “the plurality of indices” (2 appearances) coming from?  If this term is referring back to the selected at least one index (as recited at line 3 of claim 2), then this term should be replaced with “the selected at least one index”.  
	At line 3, the term “the decoding error probabilities (plural)” lacks antecedent basis.  Where are the (plurality of) decoding error probabilities (plural) coming from?

Claim 4:
	At line 5, the phrase “responsive to selecting a (new) plurality of (new) non-frozen bit indices” cannot be understood.  Where are the term “selecting a plurality of non-frozen bit indices” coming from?  If this term is referring back to the selected at least one non-frozen bit index (as recited at line 3), then the phrase “selecting a plurality of non-frozen bit indices” (at line 5) should be replaced with “the selected at least one non-frozen bit index”.  
	Again, at line 7, where are the term “the plurality of indices” coming from?  If this term is referring back to the selected at least one index (as similar to line 5), then this term should be replaced with “the selected at least one non-frozen index”.  
	At line 8, where are “a plurality of non-frozen bit indices” coming from?  If these indices are coming from the selected non-frozen bit indices, then the term “a plurality of non-frozen bit indices” should be replaced with –the plurality of the selected non-frozen bit indices--.
	At line 10, it is not clear whether the preposition “at” (1st appearance) should be replaced with –from--.


Claim 8:
	At line 2, if the phrase “Bhattacharyya parameter is used … for decoding error probability” cannot be understood as the followings:
(a) how can a decoding function perform if the communication apparatus only having an encoder (as recited at lines 2-3 of claim 1)?
	How can this Bhattacharyya parameter or the decoding function be related with any element(s) of claims 1-2?

Claim 9 (depends on claim 1):
	What interrelationship(s) does “a decoder” (at line 3) have with any of the recited elements in claim 1?  In other words, how does this decoder work together with any (previously recited) element(s) in claim 1?

Claim 10:
	Throughout the claim, it is not clear how to “controlling an encoder that encodes an input vector to output a codeword using a generator matrix of polar code in a communication device” (at lines 2-3) as it is recited in the preamble of the claim.  In other words, in the body of 

	Due to the confusion above, it is not clear what purpose(s) are for having features (at lines 4-12) of storing a frozen set…, selecting at least one check bit index…, selecting at least one non-frozen bit index … , and putting the at least check bit… ?  
	In addition, how are these features (at lines 4-12) related to any feature(s) in the preamble of the claim?

Claim 11:
	At line 3, where are the term “selecting a plurality of indices” coming from?  If this term is referring back to the selected at least one index (as recited at line 2), then this term should be replaced with “the selected at least one index”.  Applicant is required to use a consistent term thru out all claims.
	At line 4, where are the term “the plurality of indices” coming from?  If this term is referring back to the selected at least one index (as recited at line 2), then this term should be replaced with “the selected at least one index”.  

Claim 12:
	Again, at line 2, where are the term “the plurality of indices” (2 appearances) coming from?  If this term is referring back to the selected at least one index (as recited at line 2 of claim 11), then this term should be replaced with “the selected at least one index”.  
s (plural)” lacks antecedent basis.  Where are the (plurality of) decoding error probabilities (plural) coming from?  In other words, only a (single) lowest decoding error probability has been recited (at lines 4-5 of claim 11).
	At line 3, the phrase “selecting the one index having a (new) lowest decoding error probability” is confusing.  Where does “a (new) lowest decoding error probability” from?
If “the one index” refers back to the same one index (at lines 4 of claim 11), then the “a lowest decoding error probability” should be replaced with “the lowest decoding error probability”.

Claim 13:
	At line 5, the phrase “responsive to selecting a plurality of non-frozen bit indices” cannot be understood.  Where are the term “selecting a plurality of indices” coming from?  If this term is referring back to the selected at least one index (as recited at line 3), then the phrase “selecting a plurality of non-frozen bit indices” (at line 5) should be replaced with “the selected at least one non-frozen bit index”.  
	Again, at line 7, where are the term “the plurality of indices” coming from?  If this term is referring back to the selected at least one index (as similar to line 5), then this term should be replaced with “the selected at least one non-frozen index”.  
	At line 8, where are “a plurality of non-frozen bit indices” coming from?  If these indices are coming from the selected non-frozen bit indices, then the term “a plurality of non-frozen bit indices” should be replaced with –the plurality of the selected non-frozen bit indices--.
	At line 9, it is not clear whether the preposition “at” (3rd appearance) should be replaced with –from--.


Claim 14 (depends on claim 10):
	At line 2, the term “another communication apparatus” is confusing.  Where is a (first) communication apparatus recited in order to have “another” communication apparatus?
	The whole body of the claim, which is the phrase “decoding (feature) a codeword received …” (at lines 2-5) are confusing as the followings:
(a)  It is not clear how a controlling an encoder method (as recited in the preamble of claim 10) has to do anything with a decoding feature; 
(b) What is the decoding feature has to do with any of the encoder or controlling of the encoder?

Claim 22:
	Throughout the claim, the phrase “… a computer-readable program (data codes) … comprising a set of instructions (data codes) to:  store …; select …; select …; and put …” is not logic.  How can a program (i.e. instructions/codes) (itself) perform anything?  In other words, a processor/computer [not a program itself] should execute the program/instructions in order to perform such functions.  
	At lines 1 and 2, it is not clear whether or not the word “recoding” (both appearances) should be replaced with –recording--.
a (1st) non-transitory recoding medium storing a computer-readable program stored in a (2nd) non-transitory recoding medium…” cannot be understood.  It is not clear whether the phrase is recited with 2 different recoding medium (i.e. the 1st and the 2nd recoding medium), or a (singular) recoding medium?  Should the program be stored in the 1st non-transitory recoding medium, or in the 2nd non-transitory recoding medium?
	Again, what is purpose of having an encoder with (its) encoding function to an input vector to output a codeword (which are recited in the preamble) to do with any of the functions (i.e. store …, select …, select …, and/or put …) in the body of the claim?

Claims 2, 5-7:
	These claims are rejected because they depend on claim 1 and contain the same problems of indefiniteness.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 2021/0021844 – Hui et al. – Alteration of successive cancellation order in decoding of polar codes.
b. 2020/0052718 – Prinz et al. – Polar coding with dynamic frozen bits.
c. 2020/0021393 – Noh et al. – Downlink signal reception method and user equipment, and downlink signal transmission method and base station.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE T. TU/Primary Examiner, Art Unit 2111